.‘Spoitokd, J.
There appears-to bemo error .in the judgment discharging the ¡garnishee J. T. Ludeling.
Hi-s ¡answers were not traversed, and they are neither evasive nor inconsistent.
Theiwte which, by the ordinance of the Police Jury, he, as the President, was .authorized to transfer to the District Attorney and the Sheriff in payment of their fees, did not belong to the Sheriff Birilcgrame until he had agreed to take it in payment. If the note itself had been seized at any time before it actually went into his hands, it could not under the evidence have been held as the property of Birilcgrame.
*547It would also seem that the debt which the parish owed Dinkgraxe for fees in his office of Sheriff, was not subject to seizure under execution. C. C.1987, C. P. 647 ; Conrey v. Copland, 4 An., 307.
Judgment affirmed with costs.